Citation Nr: 0531043	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
S1 radiculopathy and peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the buttocks.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2003, appellant appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of that hearing is on file.

At the time of that hearing, numerous other issues were also 
for consideration.  By decision of the Board of May 2004, in 
pertinent part, an increased rating of 10 percent, but no 
more, was assigned for the residuals of a gunshot wound of 
the buttocks.  Additionally, a rating in excess of the 
assigned 10 percent rating for left S1 radiculopathy and 
peripheral neuropathy of the left lower extremity was denied.

Subsequently, as will be described in greater detail below, 
the issues listed on the title page were appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order of the Court of September 2005, the Board decision 
as to those two issues was vacated and those issues returned 
to the Board.  This was accomplished by acceptance of a Joint 
Motion to Vacate in Part and Remand (Joint Motion), filed by 
the parties, as set out in greater detail below.

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the Joint Motion filed and incorporated into the Court's 
Order, it is essentially noted that the reasons and bases are 
not adequate to allow review of the above issues.  It is 
further indicated that there remain medical questions that 
need resolution so that adequate reasons and bases may be 
entered.  In view of the guidance offered, re-examinations by 
a neurologist and orthopedic will be ordered.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  With regard to the S1 service 
connected disorder, arrangements should 
be made for a VA neurological 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Attention is directed to the Joint Motion 
on file in the claims folder.  
Specifically, all findings pertinent to 
S1 radiculopathy and peripheral 
neuropathy should be set forth in detail, 
and appellant's complaints should be 
fully detailed, with a response as to 
objective confirmation.  The presence or 
absence of ankle and knee jerks should be 
set forth.  If absent, it should be 
indicated whether this is a manifestation 
of symptom of the service connected 
pathology or whether it is do to other 
pathology.  Muscle injury should also be 
detailed if found due to the service 
connected disorder.

2.  With respect to the gunshot wounds of 
the buttocks, a VA orthopedic examination 
should be scheduled.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  Attention is directed to 
the Joint Motion on file in the claims 
folder.  The orthopedist should 
specifically describe the track of the 
bullet and describe all pertinent 
residuals, including the character of any 
scars.  It should be indicated if there 
are findings of moderate muscle damage, 
or whether the findings suggest 
superficial wounding.  It should be 
reported if there are indicia of deep 
tissue loss, infection, weakness of the 
muscle on repeated use, or other 
pertinent findings.

When the aforementioned development has been accomplished, 
these issues should be reviewed by the RO.  The review should 
consider the guidance as set forth in the Joint Motion.  If 
the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and a reasonable opportunity to respond 
thereto.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
of the appeal as to these issues by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


